DETAILED ACTION
Claims 1 through 9 originally filed 15 May 2020. By preliminary amendment received 15 May 2020; claims 1 and 3 through 9 are amended. By amendment received 1 April 2022; claim 1 is amended. Claims 1 through 9 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to the drawings and the specification overcome the previous objections to the drawings. This argument is persuasive and the drawing objections are withdrawn.

Applicant argues that Trela et al. (Trela, US Pub. 2013/0121360) does not anticipate the limitation "Said polarization-modifying element being a wave-plate that modifies linearly polarized light into generally elliptically polarized light" because, according to applicant, the quarter-wave plate of Trela does not produce elliptically polarized light. To support this argument, applicant argues that Trela does not expressly state that the quarter-wave plate of Trela produces elliptically polarized light.
Applicant's argument is not persuasive because the quarter-wave plate of Trela must produce elliptically polarized light to operate as disclosed. Specifically, elliptical polarization is understood as follows: "elliptical polarization is a general case, and linear and circular polarizations can be considered as special cases of it" (See Mirsalehi ("Optical Information Processing", 2003, Academic Press, Encyclopedia of Physical Science and Technology (Third Edition), pp. 335-369), in pg. 340 under the heading "Basic Concepts" describing elliptical polarization). Because elliptical polarization is the general case of light encompassing linear and circular polarization as well as all states between, any light passing through the quarter-wave plate of Trela must be elliptically polarized.
The limitation "Said polarization-modifying element being a wave-plate that modifies linearly polarized light into generally elliptically polarized light" is anticipated by Trela (see below). The argument that Trela does not anticipate this feature is not persuasive because the arrangement of Trela must exhibit this feature.

Applicant argues that Trela does not anticipate the limitation "Wherein said polarization-modifying element is structured and arranged to alter a polarization state of light reflected from said VBG such that said PBS is operative to divide said light reflected from said VBG into a first portion… and a second portion" because, according to applicant, the polarization beam splitter of Trela does not operate in the claimed manner. To support this argument, applicant contends that light exiting quarter-wave plate 280 and interacting with polarization beam splitter 282 is always linearly polarized such that light from VBG 218 is not split into two portions.
Applicant's argument is not persuasive because the claims are not constructed in a manner that excludes what Trela teaches. Specifically, VBG 218 of Trela receives light from both laser 212 and outcoupler 220 (see Trela ¶113 & ¶133 describing the operation of deflector 220 within the resonator). This light reflected from VBG 218 is split into two portions by PBS 282 such that light which had come from laser 212 is now directed at outcoupler 220 and light which had come from outcoupler 220 is now directed at laser 212 (see ¶133 and Fig. 14 showing this arrangement). Because Trela splits the light reflected by VBG 218 as claimed, Trela teaches that which is claimed and this argument is not persuasive.
The limitation "Wherein said polarization-modifying element is structured and arranged to alter a polarization state of light reflected from said VBG such that said PBS is operative to divide said light reflected from said VBG into a first portion… and a second portion" was anticipated by Trela (see below). The argument that Trela does not anticipate this limitation is not persuasive because the limitation, as claimed, is taught by Trela.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, 6, and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trela et al. (Trela, US Pub. 2013/0121360).

Regarding claim 1, Trela discloses, "A laser element" (p. [0132] and Fig. 14, pt. 212).  "A volume Bragg grating, VBG, for providing optical feedback to the laser element along a beam path" (p. [0132] and Fig. 14, pts. 212 and 218, where volume holographic grating is another term for volume Bragg grating).  "A polarizing beam splitter, PBS, arranged in the beam path between the laser element and the VBG" (p. [0132] and Fig. 14, pts. 212, 218, and 282).  "A polarization-modifying element arranged in the beam path between the PBS and the VBG" (p. [0132] and Fig. 14, pts. 218, 280, and 212).  "Said polarization-modifying element being a wave-plate that modifies linearly polarized light into generally elliptically polarized light" (p. [0133] and Fig. 14, pt. 280).  "Wherein said polarization-modifying element is structured and arranged to alter a polarization state of light reflected from said VBG" (p. [0133] and Fig. 14, pt. 280).  "Said PBS is operative to divide said light reflected from said VBG into a first portion… and a second portion" (p. [0133] and Fig. 14, pt. 282).  "[The first portion] provides the optical feedback to the laser element" (p. [0133] and Fig. 14, pts. 212 and 282).  "[The second portion] provides an output beam from the laser arrangement" (p. [0133] and Fig. 14, pts. 219 and 282).  

Regarding claim 2, Trela discloses, "Wherein the polarization-modifying element is a quarter wave-plate" (p. [0132] and Fig. 14, pt. 280).  

Regarding claim 3, Trela discloses, "Wherein the laser element is an edge-emitting diode laser" (p. [0132] and Fig. 14, pt. 212, where laser diode bars are formed of edge emitting lasers when a fast axis is present).  

Regarding claim 6, Trela discloses, "Wherein the PBS and the polarization-modifying element are structured and arranged to provide the output beam by the PBS reflecting light reflected from the VBG and to provide the feedback to the laser element by the PBS transmitting light reflected from the VBG" (p. [0133] and Fig. 14, pts. 212, 218, 219, and 282).  

Regarding claim 8, Trela discloses, "Beam shaping optics positioned between the laser element and the PBS" (p. [0132] and Fig. 14, pts. 212, 214, and 282).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Trela.

Regarding claim 4, Trela does not explicitly disclose, "Wherein the laser element is a vertical-cavity surface-emitting laser, VCSEL."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL as the laser source in an external cavity laser device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL as the laser element, since it was recognized in the art that a VCSEL is suitable for use in an external cavity laser.

Regarding claim 5, Trela does not explicitly disclose, "Wherein the PBS and the polarization-modifying element are structured and arranged to provide the output beam by the PBS transmitting light reflected from the VBG and to provide the feedback to the laser element by the PBS reflecting light reflected from the VBG."  The examiner takes Official Notice of the fact that it was known in the art that it is suitable to configure an external cavity laser such that light is emitted by being transmitted through a polarization beam splitter whereas light is returned to the gain element by being reflected off of the polarization splitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laser cavity in the claimed manner, since it was known in the art that a laser cavity may be configured in that manner.

Regarding claim 7, Trela does not explicitly disclose, "A second polarization-modifying element positioned between the laser element and the PBS."  The examiner takes Official Notice of the fact that it was known in the art to employ a second polarization element between the gain element and the polarization beam splitter in a laser arrangement so as to guarantee the polarization of light impinging on the polarization beam splitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a second polarization element between the gain element and the polarization beam splitter, since inclusion of such an element would allow use of a non-polarized gain element.

Regarding claim 9, Trela does not explicitly disclose, "Wherein said polarization-modifying element is structured and arranged to alter the polarization state of light reflected from said VBG such that said first portion providing optical feedback to the laser element includes 5%-20% of the power of light reflected from said VBG."  The examiner takes Official Notice of the fact that it was known in the art to regulate the feedback to the gain element in a laser by altering the orientation of polarization dependent elements and/or by altering the reflectivity of a volume Bragg grating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the cavity elements so as to achieve a desired feedback to the laser gain medium, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wentz (US Patent 3,713,032) is cited for teaching the use of a polarization modifying element produce light that is neither circularly polarized nor linearly polarized such that a polarization beam splitter situated within the laser cavity outputs a portion of light from the cavity while returning another portion of light to the gain medium within the cavity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828